Title: John Adams to John Quincy Adams, 16 October 1798
From: Adams, John
To: Adams, John Quincy


          
            
              My Dear sir
              Quincy Oct. 16. 1798
            
            The inclosed Letter from the sec. of state will go by the Way of England. In the paragraph quoted from me I wish you not to mistake. I dont mean that I have any aversion to a Treaty with Prussia or sweeden, upon Terms consistent with your Instructions. You may agree to such a Treaty as soon as you please. But in the present State of Things, if the Neutral Powers will not go to War with France and We are compelled to do so, I have no Scruple to say I will not bind the United states to let French Dutch & spanish Property pass, under Neutral Flaggs. I hope the Dutch & the Spaniards will not

force Us into a War with them. But if they do they must and shall take the Consequences.
            Your Mother has been sick of a Complication of Disorders, a chronic Diarrhea, an intermittent fever and almost a Diabetes sometimes for three Months. she is still very weak, but We think better, and hope will get well. We are in hopes of seeing your Brother in a few Weeks. Love to your best Friend and to your new sec. I am / your affectionate
            
              John Adams
            
          
          
            Be pleased to make my best Compliments to Mr De Thulemeyer and thank him for his kind Remembrance of me: I recollect with great Pleasure his kind & polite and even friendly Treatment of me for some Years, when We resided at the Hague. I would go a Great Way to have the Pleasure of a few Hours Conversation with him.— What Effect upon the World does he think our old Country of Holland, and the Austrian Low Countries will have in the Hands of France?
          
        